Citation Nr: 1529370	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for right ear hearing loss, left ear hearing loss, and tinnitus.  In February 2012, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At the May 2015 hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of agency of original jurisdiction (AOJ) consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ for additional development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service, and are supported by his service treatment records.

3.  The Veteran's assertions that he began to experience tinnitus after noise exposure during service and that it has been recurrent to the present are competent and credible; considering such assertions in light of the positive and negative medical opinions of record, the evidence on the question of whether the Veteran's current tinnitus had its onset in service is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

The Veteran claims that he has tinnitus as a result of in-service noise exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran served on active duty from June 1981 to October 1988.  The Veteran's DD Form- 214 lists his military occupational specialty (MOS) as a tactical satellite/microwave system operator.  During his May 2015 hearing, the Veteran testified that he was attached to an artillery unit and was exposed to gunfire and Howitzers.  His statements concerning his in-service noise exposure are consistent with the circumstances of service.  Moreover, the Veteran's assertions are supported by his service treatment records which also indicate that the Veteran was exposed to hazardous noise.  See Reference Audiogram, October 1988.  Thus, the Board finds that the evidence of record is sufficient to establish an in-service event or injury.

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  .  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Therefore, given the Veteran's lay assertions that he currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service.

The Veteran testified that he began to experience symptoms of tinnitus while in service, and that those symptoms have continued since service.  Just as the Veteran's lay statements are sufficient to establish the presence of a current disability, the Veteran is also competent to state that his tinnitus began during service, and that he has continued to experience tinnitus from service to the present.  Again, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles, supra.

In addition to his lay statements, the Veteran also submitted a April 2015 private medical opinion which also relates the Veteran's tinnitus to his active service.  In this opinion, the physician discussed the Veteran's exposure to loud noises, including gunfire, artillery fire, and loud generators.  The examiner opined that the Veteran's tinnitus was more likely than not related to his active service.

The Veteran was afforded a VA examination in August 2011 to address his tinnitus and hearing loss.  After review of the Veteran's service treatment records, the examiner opined that the Veteran's tinnitus was less likely than not related to his active service.  Relevant to this opinion, the examiner noted that the Veteran's service treatment records were silent for any complaints of tinnitus while in service.  Additionally, since the examiner concluded that the Veteran's hearing loss was not related to his active service, and because tinnitus usually occurs in conjunction with hearing loss, the examiner opined that the Veteran's tinnitus was likely due to the Veteran's hearing loss.  The examiner also offered other possible etiologies, to include occupational noise exposure, including weapons training in the prison system, HIV, and nicotine.

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus in service and that it has been recurrent to the present.  Furthermore, the Veteran's credible lay statements concerning in-service noise exposure are supported by his service treatment records, and the April 2015 private opinion by a competent professional is consistent with the Veteran's statements concerning continuity of symptomatology.  While the Board has considered the August 2011 VA examiner's opinion, given the Veteran's credible assertions as to onset and continuity of symptomatology, the Board finds that the evidence of record is, at least, in relative equipoise on the medical nexus question.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 53-56.

Given the totality of evidence, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran's claim for service connection for right ear hearing loss was denied on the basis that the evidence of record failed to demonstrate hearing loss to an extent recognized as a disability for VA purposes.   See 38 C.F.R. § 3.385 ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  The Veteran's claim for service connection for left ear hearing loss was denied, in part, due to the August 2011 examiner's opinion that the Veteran's left ear hearing loss pre-existed and was not aggravated by service.

Initially, the Board notes that potentially pertinent VA treatment records may be outstanding.  Besides the August 2011 VA examination report, the Veteran's claims file currently contains only a February 2011 Audiology Consult from the Gainesville VA Medical Center (VAMC) which was submitted by the Veteran.  However, in his February 2011 claim, the Veteran indicated that he had received treatment at VAMCs in Gainesville, Florida; Lake City, Florida; and Valdosta, Georgia.  To date, those records have not been associated with the claims file.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding VA treatment records from the Gainesville VAMC, the Lake City VAMC, and the Valdosta VAMC, following the procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

With regard to private treatment records, during his May 2015 hearing, the Veteran submitted an April 2015 private treatment record from Dr. R.A., which reflects an audiogram as well as an opinion as to the etiology of the Veteran's hearing loss.  However, this record is unclear as to whether the Veteran actually has hearing loss in both ears meeting VA's definition of hearing loss disability.. In the statement, Dr. R.A. noted that the Veteran's word discrimination score was 96 percent in his right ear and 92 percent in his left ear.  However, on the audiogram, the Veteran's word discrimination score is listed as 96 percent in the right ear and 100 percent in his left ear.  Additionally, the Board notes that there is no indication as to whether the Maryland CNC Test was utilized.

Thus, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any outstanding treatment records and/or any written explanation for the discrepancy in the April 2015 private treatment record from Dr. R.A.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further VA audiology examination, if appropriate) prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Gainesville VAMC, the Lake City VAMC, and the Valdosta VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records, to include any outstanding treatment records and/or written explanation for the discrepancy in the April 2015 private treatment record from Dr. R.A.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo a new VA audiology examination, if appropriate), readjudicate the claims remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to any the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


